DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, said at least one first nozzle is located in a narrow zone of the mixing chamber wherein the first nozzle faces a first portion of the wall, and said at least one second nozzle is located in a broader zone of the mixing chamber wherein the second nozzle faces a second portion of the wall, a distance between said first nozzle and the first portion of the wall in the narrow zone is smaller than a distance between said second nozzle and the second portion of the wall in the broader zone as claimed in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7, 8, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, “said at least one first nozzle is located in a narrow zone of the mixing chamber wherein the first nozzle faces a first portion of the wall, and said at least one second nozzle is located in a broader zone of the mixing chamber wherein the second nozzle faces a second portion of the wall, a distance between said first nozzle and the first portion of the wall in the narrow zone is smaller than a distance between said second nozzle and the second portion of the wall in the broader zone” as claimed in claim 5 is not described in the specification.  The only portion of the application as filed that are relevant to the subject matter of amended claim 5 are original claim 5 and paragraph [0025] of the 
Additionally, “wherein the mixing chamber into which the reducing agent sprayer is configured to spray the reducing agent has a variable cross-section” as claimed in claims 7 and 13 is not described in the specification.  As defined by the American Heritage dictionary, online edition, “variable” means “likely to change or vary; subject to variation; changeable”. Nowhere does the specification discloses that the mixing chamber has a variable cross-section.  Accordingly, the above limitation is new matter, as the subject limitation contains subject matter which was not described in the specification in such a 
Claims 8 and 14 are rejected by virtue of depending from rejected claims 7 and 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 11 and 15 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 11, 15 and 17 each recite in part “an internal combustion engine”.  However, claims 9, 11, 15 and 17 depend from claims 1 and 12 which recite in part “an internal combustion engine” at line 1.  Accordingly, it is not clear if the internal combustion of claims 9, 11, 15 and 17 is the same as the internal combustion engine of claims 1 and 12.  For examination purposes, the internal combustion engine of claims 9, 11, 15 and 17 will be treated as the same internal engine as claimed in claims 1 and 12.
Claims 10 and 16 are rejected by virtue of depending from claims 9 and 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (U.S. Patent No. US 5,199,255).

    PNG
    media_image1.png
    548
    829
    media_image1.png
    Greyscale


	Regarding claim 3, Sun further discloses where said at least one first nozzle (56) is used according to a decreasing function of energy of the exhaust gas and said at least one second nozzle (52) is used according to an increasing function of the energy of the exhaust gas (column 6, lines 21 – 24; column 6, line 53 – column 7, line 16).
	Regarding claim 4, Sun further discloses where said at least one first nozzle (56) is located in a location of the mixing chamber (23) that is more sensitive to deposit formation and said at least one second nozzle (52) is located in a location of the mixing chamber (23) that is less sensitive to deposit formation (Figure 1; column 4, lines 29 – 35) – the temperature in chamber 23 is much higher at the location that second nozzle 52 is located than the location of first nozzle 56.  Further, first nozzle 56 injects towards a perimeter wall of chamber 23, while second nozzle 52 does not inject towards any surface.  Thus, first nozzle 56 is located in a location of the mixing chamber that is more sensitive to deposit formation and said at least one second nozzle is located in a location of the mixing chamber that is less sensitive to deposit formation).

	Regarding claim 6, Sun further discloses where the small droplets have an average Sauter diameter equal to 20 µm (column 7, lines 14 – 16 and lines 39 -41), and/or the large droplets have an average Sauter diameter equal to 55 µm (Claim 6 includes “and/or” between the limitations of the small droplet and the large droplet.  For examination purposes, “and/or” will be treated as “or”. Thus, only one of the limitations needs to be addressed to reject the claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over El-Gammal et al. (U.S. Patent Application Publication No. US 2020/0347767 A1) in view of Sun.

    PNG
    media_image2.png
    435
    370
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    479
    522
    media_image3.png
    Greyscale

Regarding claim 1, El-Gammal discloses an exhaust gas post-treatment device for an internal combustion engine, and for mixing exhaust gas with a reducing agent (Figures 1 and 15; paragraph [0030]), comprising a mixing chamber (30, 430) through which the exhaust gas circulates (Figures 1 and 15; paragraphs [0031] and [0044]); and a reducing agent sprayer (33, 37; 433, 437) configured to spray a reducing agent in the mixing chamber (30, 430) (Figures 1 and 15; paragraphs [0032] and [0044]), said reducing agent sprayer (33, 37; 433, 437) comprising at least one first nozzle (33, 433) and at least one second nozzle (37, 437) (Figures 1 and 15; paragraphs [0032] and [0044]), wherein said at least one first nozzle (33, 433) is designed to produce small droplets, and said at least one second nozzle (37, 437) is designed to produce large droplets (paragraph [0047] – which discloses that the injectors may have 
El-Gammal discloses the claimed invention except for the small droplets having a Sauter mean diameter of between 10 and 30 µm, and the larger droplets having a Sauter mean diameter of between 40 and 70 µm.
Sun is directed to a NOx reduction system.  Sun specifically discloses wherein said at least one first nozzle (56) is designed to produce small droplets, having a Sauter mean diameter of between 10 and 30 µm (column 7, lines 14 – 16 and lines 39 – 43), and said at least one second nozzle (52) is designed to produce large droplets, having a Sauter mean diameter of between 40 and 70 µm (column 6, lines 30 – 33; column 6, line 64 – column 7, line 1; column 7, lines 13 – 14).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify El-Gammal wherein the small droplets have a Sauter mean diameter of between 10 and 30 µm, and the larger droplets have a Sauter mean diameter of between 40 and 70 µm as taught by Sun, as both references and the claimed invention are directed to NOx reduction systems.  As disclosed by Sun, it is well known for at least one first nozzle to be designed to produce small droplets having a Sauter mean diameter of between 10 and 30 µm, and at least one second nozzle to be designed to produce larger droplets having a Sauter mean diameter of between 40 and 70 µm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify El-Gammal wherein the small droplets have a Sauter mean diameter of between 10 and 30 µm, and the larger droplets have a Sauter mean diameter of between 40 and 70 µm as taught by Sun, as such a modification is merely the substitution of the nozzles of Sun for the nozzles of El-Gammal, and the results of such a modification would have been predictable, namely, providing appropriately sized droplets of the reducing agent such that the droplets sufficiently evaporate to provide reductant where necessary for reduction of NOx.

Sun is directed to a NOx reduction system.  Sun specifically discloses wherein said at least one first nozzle (56) is primarily used when energy of the exhaust gas is low and said at least one second nozzle (52) is primarily used when the energy of the exhaust gas is high (Figure 1; column 5, lines 29 – 43; column 6, lines 14 – 27 and lines 53 – 64, which discloses that small droplets can be injected when energy of the exhaust gas is low (lower temperatures) and that large droplets can be injected when energy of the exhaust gas is high (higher temperatures).  In this manner, the temperature is a result effective variable for the droplet size).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify El-Gammal wherein said at least one first nozzle is primarily used when energy of the exhaust gas is low and said at least one second nozzle is primarily used when the energy of the exhaust gas is high as taught by Sun, as both references and the claimed invention are directed to NOx reduction systems.  As disclosed by Sun, it is well known for said at least one first nozzle to be primarily used when energy of the exhaust gas is low and said at least one second nozzle is primarily used when the energy of the exhaust gas is high.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify El-Gammal wherein said at least one first nozzle is primarily used when energy of the exhaust gas is low and said at least one second nozzle is primarily used when the energy of the exhaust gas is high as taught by Sun, as such a modification would provide for enhanced distribution of the reducing agent within the exhaust gas, which would improve NOx reduction at the SCR catalyst.

Regarding claim 9, El-Gammal further discloses wherein exhaust gas exiting an internal combustion engine enters an inlet to the mixing chamber (30, 430), mixes with the reducing agent, and exits the mixing chamber through an outlet (46, 146) (Figures 1 – 4; paragraphs [0032], [0035], [0036] and [0045] – exhaust gas from the engine flows into DOC 22, then flows into mixing chamber 30, 430 through an inlet (not shown in Figs 1 and 2; 152, 154 and 156 in Figs 3 and 4) where the exhaust gas mixes with the reducing agent, and then exits mixing chamber 30, 420 through outlet 46, 146).
Regarding claim 10, El-Gammal further discloses a catalytic device (22) upstream of the inlet to the mixing chamber (30, 430 (Figure 1; paragraphs [0031], [0032] and [0036]).
Regarding claim 11, El-Gammal further discloses wherein the mixing chamber (30, 430) is delimited by a wall (the outer wall of SCR device 20, 420) to provide an exhaust gas post-treatment device that is downstream of an internal combustion engine (Figures 1 and 15; paragraphs [0031], [0032] and [0044] – [0047]).

Allowable Subject Matter
Claim 12 is allowed.
Claims 7, 8, 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 Claims 15 - 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claim 12 is allowable because none of the cited references, either alone or in combination, disclose where said at least one first nozzle is primarily used when energy of the exhaust gas is low and said at least one second nozzle is primarily used when the energy of the exhaust gas is high, and where a low energy corresponds to a temperature of between 180°C and 300°C and a high energy corresponds to a temperature of between 300°C and 500°C; and where said at least one first nozzle is used according to a decreasing function of energy of the exhaust gas and said at least one second nozzle is used according to an increasing function of the energy of the exhaust gas in combination with the additional limitations of independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and amendments filed July 19, 2021, with respect to the claim objections and the 112(b) rejections have been fully considered and are persuasive.  
However, the amendments to the claims have resulted in new 112(a) and 112(b) rejections as noted above.
With regard to the rejection of claims 1 and 3 – 6 under 102(a)(1) as anticipated by Sun, the applicant alleges that Sun does not disclose “wherein said at least one first nozzle is designed to produce small droplets, having a Sauter mean diameter of between 10 and 30 µm, and said at least one second nozzle is designed to produce large droplets, having a Sauter mean diameter of between 40 and 70 µm”.  
However, Sun discloses a first nozzle (56) which produces droplet sizes having an average diameter of 20 microns (µm) (column 7, lines 14 – 16 and lines 39 -43).  Thus, Sun discloses wherein said at least one first nozzle is designed to produce small droplets, having a Sauter mean diameter of between 10 and 30 µm as claimed in claim 1.  Sun further discloses a second nozzle (52) which produces 35 – 45 micron diameter droplets (column 6, line 64 – column 7, line 1) and more specifically 40 micron diameter droplets (column 7, lines 13 – 14).  Thus, Sun discloses at least one second nozzle is designed to produce large droplets, having a Sauter mean diameter of between 40 and 70 µm as claimed in claim 1.
Accordingly, Sun discloses “wherein said at least one first nozzle is designed to produce small droplets, having a Sauter mean diameter of between 10 and 30 µm, and said at least one second nozzle is designed to produce large droplets, having a Sauter mean diameter of between 40 and 70 µm” as claimed in claim 1.
The applicant further alleges that Sun emphasizes the differences between gas turbine engines and internal combustion engines, and cites to col 1, lines 13 – 21 for support.  The applicant contends that one of ordinary skill in the art would not look to use technology for exhaust gas after-treatment devices, developed for internal combustion/atmospheric engines, for gas turbine engines, and the conversely, one of ordinary skill in the art would not look to use gas turbine engines to improve upon exhaust gas aftertreatment devices used for internal combustion/atmospheric engines.  
However, a gas turbine is a type of internal combustion engine.  See for example U.S. Patent Application Publication No. US 2021/0276077 A1 to Hearon et al. (paragraph [0004]; “There remains a need to improve both the production and performance of internal combustion engines such as gas turbine engines”);  U.S. Patent No. US 10,344,234 to Woodmansee, Jr. (column 1, lines 36 – 40; “A 
Further, claim 1 merely includes “an internal combustion engine”.  Thus, Sun discloses an internal combustion engine as recited in claim 1.
Additionally, the Sun rejection is a 102 rejection, and the applicants argument has no bearing on a 102 rejection.
Regardless, Sun only discloses that “many techniques suitable for atmospheric pressure NOx sources simply do not work for other NOx sources such as turbines”.  This is not a teaching away from using technology for exhaust gas after-treatment devices, developed for internal combustion/atmospheric engines, for gas turbine engines as alleged by the applicant, but merely  statement that many, but not all, techniques suitable for atmospheric pressure NOx sources would not work for turbines.  Just because Sun discloses that many techniques suitable for atmospheric pressure NOx sources would not work for turbines does not mean that technology suitable for gas turbine engines would not be suitable for atmospheric engines.
Accordingly, the rejection of claims 1 and 3 – 6 under 102(a)(1) as anticipated by Sun is maintained.
Regarding the rejection of claims 1 and 2 under 103 as unpatentable over El-Gammal in view of Sun, the applicant alleges that El-Gammal does not disclose that the first injector is designed to produce small droplets and the second injector is designed to produce large droplets.  The applicant further alleges that Sun was relied on for this feature and that one of ordinary skill in the art would not look to the teachings of Sun to improve upon an aftertreatment device for exhaust gas on an internal combustion engine as disclosed in El-Gammal.  
However, as noted in the Office Action mailed on March 18, 2021, El-Gammal discloses that the injectors (433, 437) can be different, resulting in different spray droplet size distributions (paragraph [0047]).  With injectors having different spray droplet size distributions, one of the injectors would produce smaller droplets than the other injector.  Thus, El-Gammal does disclose wherein said at least one first nozzle is designed to produce small droplets and said at least one second nozzle is designed to produce large droplets as claimed in claim 1.
Further, for the reasons set forth above, including the fact that the gas turbine engine of Sun is an internal combustion engine, one of skill in the art would look to the teachings of Sun to improve an aftertreatment device for an internal combustion engine.
Accordingly, the rejection of claims 1 and 2 is maintained.

Conclusion
Accordingly, claims 1 – 11 and 13 – 17 are rejected, and claim 12 is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746